'Proceeding pursuant to CPLR article 78 to review and annul a determination of respondent State Liquor Authority approving an application by respondent Mazur for a retail liquor store license (transferred to this court for disposition [CPLR 7804, subd. (g)]). Proceeding held in abeyance and matter remitted to respondent State Liquor Authority for further proceedings consistent herewith and with the determination of the Court of Appeals in Matter of Forman v. New York State Liq. Auth. (17 N Y 2d 224). We are of the opinion that, as in Forman, the record fails to disclose how public convenience and advantage will be promoted by the issuance of a retail liquor store license to respondent Mazur for premises within 50 feet of petitioners’ licensed premises. There should be a new hearing at which petitioners, in the interests of fairness and to aid in the development of a complete record, should *559be afforded an opportunity to present proof on the question of whether the issuance of the additional license would promote public convenience and advantage. Within 30 days following such hearing and the completion of such further investigation and proceedings as the Authority may deem necessary, the Authority shall serve and file a transcript of the record of all such proceedings and of the Authority’s determination. Within 20 days after such filing, petitioners shall serve and file a supplemental brief; and within 15 days thereafter respondents shall serve and file supplemental briefs. Thereupon, the Clerk of this court will place the matter on the calendar for argument at the next succeeding term. Beldock, P. J., Ughetta, Brennan, Rabin and Hopkins, JJ., concur.